DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 1/8/2021:
Claims 1 and 6 have been amended.
Claims 2-3 and 7-8 have been cancelled.
Claims 1 and 6  are pending.

Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous prior art rejection over  Jeong in view Yun have been withdrawn.



Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Technical report (oneM2M and OIC Interworking “TR-0023-V0.1.0”, NPL publication cited by the 8/23/2018 IDS, “TC” hereinafter ) in view of Ahn et al (Pub. No.: US 20170311303 A1).

As to claim 1, TC teaches a method for supporting interworking between heterogeneous systems by an Interworking Proxy Entity (IPE), the method comprising:
requesting a resource of Common Services Entity(CSE) (fig. 7-2, access between “IN-AE” and “IN-CSE”, detailed in fig. 5.2.2-1 );
identifying that a one Machine-to-Machine (oneM2M) device requests an operation for a resource of an Open Internet Consortium (OIC) device (pg. 17, lines 322-325, i.e. controlling & monitoring OIC device by a oneM2M device);
transmitting a request message to the OIC device regarding a request for the operation (pg. 17, lines 322-325, i.e. controlling & monitoring OIC device by a oneM2M device, “…then the original device is synchronized by binding” i.e. the change/request reaches the OIC device);
receiving a response message regarding the operation from the OIC device in response to transmitting the request message (pg. 17, lines 317-325, “controlling & monitoring” and double sided arrows in fig. 7-3 teaches receiving a response message from OIC, and fig. 5.2.2-2 which details the request and response within the OIC side);
transmitting a converted response message to the CSE by converting the response message (fig. 17, lines 314-316), wherein the operation is controlling the resource of the OIC device (page 17, lines 322-325 and fig. 5.2.2-2).
TC does not explicitly teach  subscribing to a resource of CSE, creating a resource by indicating creating a direct child resource for a resource to be subscribed to.
However, in the same field of endeavor (controlling network devices) Ahn teaches subscribing to a resource of Common Services Entity(CSE) (paragraphs [0157]-[0158]); 
operation for creating a resource, and wherein an event type indicating “create a direct child resource for a resource to be subscribed to” is used for the operation (paragraph [0151], in Table-2  description of “parentID” attribute).
Based on TC in view of Ahn, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate subscribing to a resource of CSE, creating a resource by indicating creating a direct child resource for a resource to be subscribed to (taught by Ahn) with IoT devices interworking (taught by TC)  in order to send a notification of  a change of the resource to an entity interested in the change as motivated by Ahn (paragraph [0009]), and in order to extend the system to allow the user to create desired resources in a particular location within the resource hierarchy.
an apparatus for supporting interworking between heterogeneous systems by an Interworking Proxy Entity (IPE), the apparatus comprising: a transceiver; and a processor coupled to the transceiver (fig. 7-3). Therefore, the limitations of claim 6 are substantially similar to claim 1. Please refer to claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        1/29/2021